             Case 1:20-cv-03074-SAB                  ECF No. 12          filed 12/22/20     PageID.68 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                      FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for thH_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                              Dec 22, 2020
            WILLIAM ESCOBAR MARTINEZ,
                                                                                                                   SEAN F. MCAVOY, CLERK

                                                                     )
                             PHWLWLRQHU                              )
                                v.                                   )       Civil Action No. 1:20íCVí03074íSAB
                                                                     )
                        D. HOLBROOK,                                 )


                            5HVSRQGHQW
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus is DENIED.
u




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                                     Stanley A. Bastian




Date: December 22, 2020                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY


                                                                                           %\ Deputy Clerk

                                                                             Sean F. McAvoy
